No. 14665

                  I THE S P ! M CC W OF THE STATE O P J D ~
                   N     U FE E O                  F

                                              1979
P. l a i n t i f f s and Appellants,



GLEN BOOKE and VICKY BOOKE,
husband and wife, and JACK
D. HEIDEMA and JOHN A. HEIDENA,

                Defendants and Respondents.



Appeal f m :   D i s t r i c t Court of the Thirteenth Judicial D i s t r i c t ,
               Honorable Robert H. Wilson, Judge presiding.

Counsel of Record:

    For Appellants:

         Fillner and P i t e t , Billings, Wntana

    For Wspondents:

         Reno and Dolve, Billings, W n t a w
         Swandal, Douglass & Swandal, Livingston, mntana



                                                S u h i t t e d on briefs:   June 7, 1979

                                                               Decided:
                                                                         AUG 2 0 1979
Filed:
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.
     This is an appeal from a motion for summary judgment
entered in favor of respondents Jack and John Heidema and
Glen and Vicky Booke in the District Court of the Thirteen
Judicial District.     The granting of the motion in effect

dismissed a complaint brought by the appellants, Lyle and
Odeal Nott, seeking to quiet title to a disputed portion of
land by a claim of adverse possession.
     Appellants and respondents are adjacent landowners in
Carbon County, Montana, their land adjoining at appellants'
southern and respondents' northern boundaries.     In 1942,
appellants purchased their property, which is described
according to their deed as:
     The North Half of the Southwest Quarter
     (N1/2SW1/4), the Southwest Quarter of the
     Southwest Quarter (SW1/4SW1/4) , Lot 9 and
     the North 19 feet of Lots 10 and 11, all
     located in Section Four, Township Six South,
     Range 23 East, M.P.M.
Respondents Bookes purchased their land in 1976 from respon-
dents Heidemas.     The land was originally owned by John and
Genevieve Shupak.    The legal description of the property is
described as:
     Tract A of Certificate of Survey No. 885,
     situated in Lots 10 and 11, Section 4 and
     Lot 2, Section 9, Township 6 South, Range
     23 East, M.P.M.
The strip of land which is the center of dispute is located
between appellants' and respondents' property.     It is a
triangular portion of land, approximately 1950 feet in
length, 68 feet in width on the east end, 38 feet in width
on the west end, and slightly over two acres in total area.
It is also enclosed by a boundary line fence which was
constructed by appellants in 1946.
        Appellants claim t i t l e t o t h e s t r i p of land under a

d e e d e x e c u t e d i n 1946 t o L y l e B. N o t t and h i s t h e n s p o u s e ,

~ o s i a
        Nett, from t h e r e s p o n d e n t s ' p r e d e c e s s o r i n i n t e r e s t ,

J o h n and Genevieve Shupak.                  T h a t d e e d was t h e c u l m i n a t i o n o f

a n a g r e e m e n t s e t t l i n g a boundary l i n e d i s p u t e between t h o s e

parties.

        I n 1946 t h e N o t t s employed W i l l i a m Burke t o c o n d u c t a

s u r v e y o f t h e boundary l i n e between t h e i r p r o p e r t y and t h e

S h u p a k s ' , whereupon a f e n c e was c o n s t r u c t e d by t h e N o t t s

a l o n g t h e l i n e a s l a i d o u t by Burke.             After the construction

o f t h e f e n c e , however, t h e Shupaks d i s a g r e e d a s t o t h e

c o r r e c t p l a c e m e n t o f t h e f e n c e and boundary l i n e .            This, i n

t u r n , l e d t o t h e l a n d b e i n g r e s u r v e y e d by Burke, who d i s -

c o v e r e d a n e r r o r i n h i s c a l c u l a t i o n s and d e t e r m i n e d t h e

p r o p e r boundary l i n e t o b e 1 9 f e e t n o r t h o f t h e f e n c e .                To

s e t t l e t h e d i s p u t e , t h e Shupaks e x e c u t e d a d e e d f o r good

c o n s i d e r a t i o n t o t h e N o t t s conveying t h e n o r t h 19 f e e t of

L o t s 1 0 a n d 11.

        The p a r t i e s t h e r e a f t e r o c c u p i e d t h e i r l a n d s i n a c c o r -

d a n c e w i t h t h e boundary f e n c e .          During t h i s t i m e , t h e N o t t s

c u l t i v a t e d t h e l a n d , c o n s t r u c t e d f e n c e s and c o r r a l s f o r

l i v e s t o c k and b u i l t a c o n c r e t e i r r i g a t i o n f l u m e n e x t t o t h e

f e n c e a n d upon t h e a r e a o f l a n d which i s t h e s u b j e c t o f t h i s

dispute.        A p p e l l a n t s w e r e a l s o a s s e s s e d a n d have p a i d t a x e s

upon t h e i r l a n d i n a c c o r d a n c e w i t h t h e d e s c r i p t i o n on t h e

d e e d s i n c e 1946.

        Respondents Bookes p u r c h a s e d t h e i r l a n d from r e s p o n -

d e n t s Heidemas i n 1976.              To comply w i t h t h e p r o v i s i o n s o f

t h e S u b d i v i s i o n and P l a t t i n g A c t , a c e r t i f i c a t e o f s u r v e y

was made a f t e r t h e p u r c h a s e .        T h i s s u r v e y , which was con-
d u c t e d i n 1977, c r e a t e d a f u r t h e r d i s c r e p a n c y between t h e
boundary f e n c e and B u r k e ' s second s u r v e y , g i v i n g r i s e t o t h e

p r e s e n t l y d i s p u t e d p o r t i o n of l a n d .

           On J u l y 6, 1977, a p p e l l a n t s f i l e d a n a c t i o n a g a i n s t

r e s p o n d e n t s Bookes t o q u i e t t i t l e t o t h e d i s p u t e d p o r t i o n o f

l a n d , p r o c e e d i n g on t h e t h e o r y o f a d v e r s e p o s s e s s i o n .      An

amended c o m p l a i n t f i l e d on August 1 6 , 1978, added r e s p o n -

d e n t s Heidemas, t h e r e c o r d owners o f t h e d i s p u t e d p r o p e r t y .

A l l p a r t i e s t o t h e l a w s u i t t h e r e a f t e r f i l e d and r e q u e s t e d

motions f o r summary judgment.                      The D i s t r i c t C o u r t g r a n t e d

r e s p o n d e n t s Bookes' motion on August 30, 1978, and r e s p o n -

d e n t s Heidemas' motion on J a n u a r y 9 , 1979.                      From t h e s e

o r d e r s t h e Notts appeal.

        The f i r s t a l l e g a t i o n of e r r o r w e s h a l l c o n s i d e r i s

whether t h e D i s t r i c t C o u r t e r r e d i n g r a n t i n g r e s p o n d e n t s '

m o t i o n s f o r summary judgment.                Rule 5 6 ( c ) , M.R.Civ.P.,

p r o v i d e s t h a t summary judgment s h a l l be g r a n t e d i f :

        ". . .        t h e p l e a d i n g s , d e p o s i t i o n s , answers t o
        i n t e r r o g a t o r i e s , and a d m i s s i o n s on f i l e , t o g e t h e r
        w i t h t h e a f f i d a v i t s , i f a n y , show t h a t t h e r e i s
        no g e n u i n e i s s u e a s t o any m a t e r i a l f a c t and t h a t
         [ t h e moving] p a r t y i s e n t i t l e d t o judgment a s a
        m a t t e r of l a w    . . ."
        I n c o n s t r u i n g t h e above r u l e , w e have p r e v i o u s l y h e l d

t h a t t h e p a r t y moving f o r summary judgment h a s t h e burden o f

showing t h e complete a b s e n c e of any g e n u i n e i s s u e a s t o a l l

f a c t s which a r e deemed m a t e r i a l i n l i g h t of t h o s e s u b s t a n -

t i v e p r i n c i p l e s which e n t i t l e d him t o a judgment a s a m a t t e r

of l a w .      W have a l s o h e l d t h a t t h i s i s a s t r i c t s t a n d a r d
                 e

and t h a t , i f t h e r e i s any d o u b t a s t o t h e p r o p r i e t y of t h e

motion f o r summary judgment,                   i t s h o u l d be d e n i e d .     F u l t o n v.

C l a r k ( 1 9 7 5 ) , 167 Mont. 399, 403, 538 P.2d 1371, 1373;

H a r l a n d v . Anderson ( 1 9 7 6 ) , 169 Mont. 447, 450, 548 P.2d
613, 615; Cheyenne Western Bank v. Young ( 1 9 7 8 ) ,                                         Mont   .
       ,    587 P.2d 401, 404, 35 St.Rep.                      1806, 1809.
     Our function in this appeal, then, is to determine

whether there is a genuine issue of material fact precluding
summary judgment,
     Appellants argue that the District Court erred because

they have acquired title to the disputed strip of land by
satisfying all of the elements of adverse possession.
Included in these elements is the statutory requirement that
an adverse claimaint pay all municipal, county and state
taxes upon land he occupies and wishes to claim for a con-
tinuous period of five years.   Section 70-19-411, MCA,
provides:
    "In no case shall adverse possession be considered
    established under this code unless it shall be
    shown that the land has been occupied for a peri-
    od of 5 years continuously and the party or per-
    sons, their predecessors, and grantors have during
    such period paid all the taxes, state, county, or
    municipal, which have legally been levied and as-
    sessed upon such land."
    While respondents admit that appellants have paid taxes
according to their deed description, they argue that such
payment does not satisfy the requirements of section 70-19-
411, MCA.   Their primary contention is that the payment of
taxes upon the north 19 feet of Lots 10 and 11 is not equi-
valent to the payment of taxes upon a portion of land which
is approximately 1950 feet in length, 68 feet in width on
the east end, 38 feet in width on the west end, and slightly
over two acres in total area.   Therefore, because they argue
that appellants have not satisfied - of the elements of
                                   all
adverse possession, the motion for summary judgment was
properly granted as a matter of law.
     This Court has had prior occasion to consider what kind
of payment will suffice to meet the requirements of section
70-19-411, MCA.   We have held that, where the evidence shows
t h a t t a x e s have been p a i d on t h e b a s i s o f t h e l a n d d e s c r i p -

t i o n i n t h e deed which d o e s n o t i n c l u d e t h e s t r i p of prop-

e r t y i n d i s p u t e , i n t h e a b s e n c e o f a n agreement e x t e n d i n g

t h e boundary t o i n c l u d e t h i s s t r i p , s u c h payment d o e s n o t

c o n s t i t u t e payment o f t h e t a x e s on t h e d i s p u t e d s t r i p .

Townsend v . Koukol ( 1 9 6 6 ) , 148 Mont. 1, 8-9,                         416 P.2d 532,

536; S t e p h e n s v. Hurly ( 1 9 7 7 ) ,                  Mont.            ,   563 P.2d
546, 551, 34 St.Rep.                243, 249.         However, where a boundary

l i n e h a s been a g r e e d upon o r f i x e d b e c a u s e of t h e uncer-

t a i n t y o f t h e p a r t i e s a s t o t h e t r u e boundary and t h e deed

d e s c r i p t i o n d o e s n o t i n c l u d e t h e d i s p u t e d l a n d , t h e payment

o f t a x e s a c c o r d i n g t o t h e deed d e s c r i p t i o n d o e s c o n s t i t u t e a

payment upon such l a n d f o r t h e p u r p o s e o f s a t i s f y i n g t h e

statute.         Townsend v . Koukol, 148 Mont. a t 8, 416 P.2d a t

536.

        The q u e s t i o n o f f a c t which i s most c r u c i a l t o a d e t e r -

m i n a t i o n o f t h e i s s u e f a c i n g t h i s C o u r t , t h e n , i s whether a n

agreement e x i s t e d between a p p e l l a n t s and r e s p o n d e n t s , o r

t h e i r p r e d e c e s s o r s i n i n t e r e s t , t h a t t h e d i s p u t e d s t r i p of

l a n d l a y w i t h i n a n a g r e e d upon o r f i x e d boundary.

        A p p e l l a n t s have f i l e d two p l e a d i n g s which a l l e g e t h a t

t h e "boundary l i n e d i s p u t e was s e t t l e d between                 . . .    Nott

and Shupak by a n agreement b e i n g r e a c h e d a s t o t h e c o r r e c t

placement o f t h e boundary l i n e on t h e f e n c e l i n e a s con-

s t r u c t e d by [ N o t t ]   . . ."      Moreover, t h e y have f i l e d t h e

d e p o s i t i o n o f L y l e N o t t i n which he answers t h e f o l l o w i n g

questions:

        "Q.       So sometime, t h e n , a f t e r you b o u g h t , I under-
        s t a n d t h e r e became a d i s p u t e between you and t h e
        Shupaks r e g a r d i n g t h e b o u n d a r i e s o f t h e two ad-
        j o i n i n g p i e c e s of l a n d ? A.    That's right.
        "Q.       A s a r e s u l t o f t h a t s u r v e y , t h e n , you and t h e
        Shupak's [sic] then s e t t l e d t h e d i f f e r e n c e of
        o p i n i o n on t h e b o u n d a r i e s o f y o u r p r o p e r t y ? A .
        W e did.

        "Q.    And h e d e e d e d t o you, t o s e t t l e t h a t d i s p u t e ,
        h e d e e d e d t o you t h e n o r t h 1 9 f e e t of L o t s 1 0 and
        1 i n S e c t i o n 4 ? A.
          1                            That's right."

        R e s p o n d e n t s , i n t u r n , have l e f t t h e above a l l e g a t i o n s

u n c o n t r o v e r t e d i n t h e i r b r i e f s and have a l s o a d m i t t e d t h a t

t h e disputed s t r i p i s "enclosed within a                       . . .     fence o r i g i n a l l y

c o n s t r u c t e d by t h e [ N o t t s ]   ."
        I n view of t h i s testimony, w e f i n d t h a t t h e p l e a d i n g s ,

d e p o s i t i o n s and a d m i s s i o n s p l a c e i n c o n t r o v e r s y a g e n u i n e

i s s u e o f m a t e r i a l f a c t , namely w h e t h e r a n a g r e e m e n t e x i s t e d

between t h e N o t t s and Shupaks t h a t e x t e n d e d t h e boundary

l i n e between t h e i r p r o p e r t i e s t o i n c l u d e t h e d i s p u t e d p o r -

t i o n of land.         T h i s q u e s t i o n may u l t i m a t e l y b e d e t e r m i n a t i v e

of the r e s u l t i n the case.

        A c c o r d i n g l y , w e f i n d t h a t i t was e r r o r f o r t h e D i s t r i c t

C o u r t t o g r a n t r e s p o n d e n t s ' m o t i o n s f o r summary judgment,

and w e remand t h i s c a u s e t o t h e D i s t r i c t C o u r t f o r a f u l l

h e a r i n g on t h e m a t t e r .




W e concur:                                    I      I
        Chief J u s t i c e




        Justices